DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/18/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 2, 7-19 are pending, claims 2, 7-12 and 16-19 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 and 01/26/2022 is being considered by the examiner.

Claims Objection
Claims 8 and 18-19 are objected for depending on rejected claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 reciting about 0.5% to about 60% of the particulate material fails to further limit the subject matter of claim 2 (reciting about 5% to about 50% particulate matter) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20190168145) evidenced by ClearOFF Mineral
("Diatomaceous Earth Specifications", 2010, download from https://www.clearoffminerals.com/de-specs on 07/30/2021).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Wang teaches diatomaceous earth may have a median particle size (d50) ranging from 10 μm to 50 μm (page 2, [0016]). In yet another embodiment, the present disclosure is directed to a composition including a mineral selected from one of diatomaceous earth, talc, wollastonite, kaolin, and bentonite, and an antimicrobial metal compound associated with the mineral. This composition may include any
of the features set forth above with respect to the various disclosed minerals and antimicrobial metal compounds. The composition may be a personal care composition,
a cosmetic composition, or a cleaning composition. The composition may be an exfoliating cleansing composition. The composition may be a shower gel or bath gel. The composition may be a hair shampoo (page 2, [0024-0025]). Average particle size for the diatomaceous earth can range from 5 to 200 μm, surface area ranges from 1 to 80 m2/g, pore volume ranges from 1 to 10 L/mg with median pore size from 1 to 20 μm (page 3, [0035]). The minerals described above, such as, e.g., diatomaceous earth, talc, wollastonite, kaolin, bentonite, mica, and perlite may be incorporated in a variety of compositions. In some embodiments, the composition is a personal care composition, for example, a personal care cleansing composition. In some embodiments, the composition is a cosmetic. In other embodiments, the composition is a cleaning
composition other than a personal care cleaning composition, for example, a household cleaning product (e.g., surface cleaner). In some embodiments, the amount of mineral present in the composition, for example, personal care composition ( e.g., personal care cleaning composition), cosmetic or cleaning composition is an amount of from about 0.1 percent to about 40 percent (page 9, [0098, 0102]). The cosmetically acceptable base may be in the form a liquid, gel, emulsion, lotion or paste (page 10, [0103]). The personal care or cosmetic composition may contain other components conventionally found in cosmetic applications for skin and hair, including, without limitation,
skin conditioning/moisturizing agents, hair conditioning/ moisturizing agents perfumes, fragrances, opacifiers, pearlescing agents (page 10, [0110]). In some embodiments, the cosmetic composition is a powder ( e.g., pressed or loose), a liquid, a gel, a cream ( e.g., a cream emulsion), a dispersion or an anhydrous stick. In some embodiments, the cosmetic composition is a powder, for example, a pressed powder such as, but not limited to, a powdered cosmetic compact. In some embodiments, the cosmetic composition is a makeup, for example, a face makeup including, but not limited to, primer, concealer, foundation, blush (also known as rouge or blusher), bronzer, eye shadow, mascara, lipstick, contour powder, face powder (often used to set a foundation), highlighter, eyeliner, or eyebrow applicator (e.g., pencil). Loose powders include body powder, for example, baby powder (page 10, [0105]). 
ClearOFF Mineral that Diatomaceous Earth can adsorb and hold an amount of liquid equivalent to its own weight (about 100g/1 00g and about 100ml/100g).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Wang is that Wang is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 2, 9-12 and 16, Wang teaches a cosmetic composition in the form of shampoo, primer or face cleanser comprising a 0.1 to 40% of diatomaceous earth with median particle size (d50) ranging from 10 μm to 50 μm and surface area ranges from 1 to 80 m2/g, and the cosmetic is in the form of gel, cream emulsion or powder. Since the cosmetic composition such as shampoo, primer or cleanser is applied on the hair or skin, the Hair or skin is protected from pollution and diatomaceous earth absorbs pollutants and or educes or prevents entry of pollutants into the skin inherently. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001 ). "It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991 ). See M.P.E.P. 2145. On this record, it is reasonable to conclude that the same person is being applied the same composition comprising the same particular mineral by the same mode of application in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Wang teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is obvious.
Regarding claims 7 and 17, as evidenced by ClearOFF Mineral that Diatomaceous Earth can adsorb and hold an amount of liquid equivalent to its own weight (about 100g/1 00g and about 100ml/100g), thus, Diatomaceous Earth has about 100ml/100g oil-absorption capacity and 100ml/100g water-absorption capacity in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue about unexpected results from DE2 which has oil/sebum/water absorption about 200 ml/100g.
In response to this argument: This is not persuasive. MPEP 716.02, Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicant’s data are not commensurate with the scope of claimed invention because claim 2 does not recite oil/sebum/water absorption about 200 ml/100g, and not all DE in claim 2 has oil/sebum/water absorption about 200 ml/100g. This is demonstrated by the dependent claims 7 and 17 that recites oil/sebum/water absorption about 100 ml/100g; DE2 is only one particular DE with particle size D50 about 11um, claim 1 recites DE with particle size D50 from about 5 um to about 15um, and there is no data to demonstrate that any DE with any D50 from about 5 um to about 15um has oil/sebum/water absorption about 200 ml/100g. Therefore, applicant’s unexpected data are not commensurate with the scope of claimed invention, and the 103 rejection is still proper.
Applicants failed to meet their burden to establish their results are unexpected and significant. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613